DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/21.
Due to the numerous claim amendments and new claims, restriction to one of the following inventions is now required under 35 U.S.C. 121:
I. Claims 1, 6-12, and 17-23, drawn to a motion sensing detection system and method, classified in A61N1/36542.
II. Claims 24-27, drawn to a leadless device with housing electrodes, classified in A61N1/3756.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the detection of the atrial event using both a motion signal and an impedance signal.  The subcombination has separate utility not requiring a 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kendra Hermans on 12/22/21 a provisional election was made without traverse to prosecute the invention of group 1, claims 1, 6-12, and 17-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the last paragraph uses “ventricular pacing pulses” and “ventricular pacing rate” but the terms are used earlier in the claim.  It is unclear if these are the same elements or different.  It is suggested to move this paragraph to line 1.  
Similarly, claim 18 has this problem.
In claim 9, lines 6 and 10, “event signals” are vague as they are used in claim 1 and it is unclear if they are the same signals from claim 1 or different signals. If they are the same then “the” should be used.  If they are different then a modifier such as “second event signals” should be used. 
Similarly, claim 20 has this problem.
In claim 10, “an increased patient physical activity” and “an increased heart rate” are inferentially included and it is unclear how these are determined by the “control circuit”.  It is suggested to state an element such as the motion sensor to sense the physical activity, or electrodes to sense the heart rate.  
In claim 19, the claim depends off of claim 1, but claim 1 is not a method.  It is suggested to depend the claim off of claim 12.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-12, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sensing atrial systolic event signals with the motion sensor and atrial systole features with the impedance sensor, does not reasonably provide enablement for sensing any and all "event sig.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The disclosure does not enable the broad scope of the claims for detecting an atrial systolic event by sensing any and all “event signals” from the motion signal within a threshold time interval of the feature of the impedance signal, in combination with the other elements and steps in the claim(s).  The evidence/disclosure does not show a skilled artisan would have been able to carry out the steps required to practice the full scope of the claim(s) which encompass “any and all” event signals from the motion signal within a threshold time interval of the impedance signal to determine the atrial systolic event.  Examples of any/all signals that could be encompassed by the claims would be the A1, A2, or A3 ventricular event signals, physical activity, or other movements, such as the lung movements, from the motion signals.  The specification (e.g. paras. 98, 71, 78, 85-86, etc.) only contains examples and descriptions of detecting the atrial systolic event signal using the A4 atrial systolic event from the motion sensor to be within a time interval of an atrial systole feature of the intraventricular impedance signal.   It is suggested to add “sensing an event signal representative of the atrial systolic event from the motion sensor” in claims 1 and 12.  Similarly, the use of “any and all” features from the impedance signal is not enabled by the disclosure.  It is suggested to use “detecting at least one feature of the intraventricular impedance signal corresponding to atrial systole”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 12, 18-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stahmann et al (2019/0167972).  Stahmann discloses the leadless pacemaker device (e.g. figure 1, etc.) with electrodes on the lateral sidewall used for impedance sensing (e.g. figure 1, para. 108, etc.) to sense atrial contractions (e.g. figure 6, para. 108, etc.) to confirm detection with an event signal from a motion sensor (e.g. figure 6, paras. 94, 158, etc.) so the two are within a time interval/window of each other in a cardiac cycle (e.g. paras. 96, 99, 121-125, 139-140, figures 6, 10, etc.) in order to set the A-V interval to deliver a V pulse (e.g. figure 10, paras. 68, 115, 134, etc.), where the device can switch modes based on if an unreliable signal is received (e.g. paras. 145-146, 149-150, etc.), or if the atrial signal is not sensed, and later switch back to atrial synchronous mode if the atrial systolic event is later sensed (e.g. paras. 145, 161, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al.  Stahmann discloses the claimed invention and sensing the event signal as the impedance using an increase in the rate of blood change, but not specifically that it is a max peak of the derivative or it is a max peak/min peak/inflection of the impedance signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Stahmann, with the event signal being a max peak of the derivative or a max peak/min peak/inflection of the impedance signal, as is well-known and common knowledge in the art (mpep 2144), since it would provide the predictable results of using conventional impedance fiducial points to accurately know when the atrial wave occurs to allow the device to deliver or without therapy or diagnose the patient’s condition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/George R Evanisko/Primary Examiner, Art Unit 3792  
1/5/22